tcmemo_2008_103 united_states tax_court richard a perkins petitioner v commissioner of internal revenue respondent docket no 14587-06l filed date richard a perkins pro_se christopher j sheldon for respondent memorandum opinion jacobs judge the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination pursuant to sec_6330 petitioner seek sec_1unless otherwise indicated all section references are to the internal_revenue_code as amended our review of respondent’s determination to collect by levy unpaid additions to tax and interest with respect to petitioner’s income taxes for tax years and background petitioner resided in arizona at the time he filed his petition petitioner and his wife untimely filed joint_return sec_2 for tax years and on which they reported taxes of dollar_figure and dollar_figure respectively respondent assessed the tax shown on each return as of date the date respondent issued a letter final notice_of_intent_to_levy and notice of your right to a hearing final notice_of_intent_to_levy for tax years and the unpaid balance of petitioner’s tax_liability after taking into account withholding credits payments additions to tax and interest was dollar_figure for tax_year and dollar_figure for tax_year petitioner filed a joint tax_return for on date the return showed and respondent does not dispute 2nothing in the record suggests that petitioner’s wife has sought relief from joint liability for any taxes due see sec_6013 3petitioner filed his return on date and his return on date it appears that all unpaid balances for both tax years are attributable to interest and additions to tax no notice_of_deficiency was issued with respect to such additions to tax 4petitioner did not request an extension of time to file his return that petitioner overpaid his tax_liability by dollar_figure all petitioner’s tax_payments were made through withholding credits shortly after he filed his return petitioner requested that respondent apply the overpayment to his tax_liabilities for and petitioner discussed this proposal by telephone with five different irs representatives thereafter on date petitioner wrote respondent stating that he had been advised to write a letter explaining the issues along with pertinent documentation the issue that petitioner referred to concerned the application of the overpayment to offset the penalty and additions to tax and interest for petitioner wrote i am not disputing the penalty interest amount owed dollar_figure for tax period rather petitioner stated that he sought to avoid application of the period of limitations with respect to claims for credit or refund for tax_year in this regard petitioner wrote we moved times along with boxing packing and storage involved between and when we found and filed our tax documents for no other description of the circumstances surrounding the claim for 5one such representative was the appeals officer who ultimately in june of recommended disallowance of petitioner’s claim concerning his overpayment credit or refund was offered in the date letter and no documents were attached to the letter petitioner addressed the letter to respondent’s office in holtsville new york because petitioner failed to pay the balances of assessed amounts for and respondent determined that enforced collection action would be required in response to respondent’s final notice_of_intent_to_levy for tax years and on or about date petitioner requested a hearing under sec_6330 to his request for a sec_6330 hearing petitioner affixed a note stating i am not disputing the penalty interest amounts owed for tax period dollar_figure dollar_figure i am respectfully requesting that the irs apply the overpayment dollar_figure for tax period to satisfy the amount owed for tax period the sec_6330 hearing was scheduled for date in phoenix arizona in the months preceding the scheduled hearing respondent’s settlement officer attempted to resolve petitioner’s case the settlement officer reviewed the internal_revenue_manual irm in evaluating petitioner’s claim that his overpayment should be 6petitioner’s wife ratified petitioner’s request for a sec_6330 hearing on date 7the amounts petitioner represented as owed do not include the entire amount of interest that had accumulated on the underpayments as of the date of the final notice_of_intent_to_levy applied to amounts owed from and irm part and date which the settlement officer consulted provided in relevant part that claims for credit or refund of prepaid credits are required to be filed within years from the return_due_date or extended due_date but that rra allows the taxpayer to file for a claim after the statute expiration date if the taxpayer was physically or mentally disabled in financial matters these cases must be referred to the statute unit for a determination irm part which the settlement officer also consulted provides the rsed refund statute expiration date is generally years from the return_due_date rdd for prepaid credits if a return was filed during a telephone conversation on date petitioner asked the settlement officer whether there were exceptions to the rules regarding the period of limitations applicable to claims for credit or refund the settlement officer advised petitioner that a medical disability causing him to be unable to handle his financial matters would be one such exception petitioner was advised that such a disability would have to be verified by a statement from petitioner’s physician petitioner mentioned that he had in fact been diagnosed with 8as discussed infra note this portion of the irm which was in effect as of date has since been revised mental illness the settlement officer specified that the disability had to be for the years in question to which petitioner responded that he did indeed have the disability back then it is apparent that both petitioner and respondent’s agents perceived a linkage between respondent’s proceeding with enforced collection action for and and petitioner’s entitlement to a refund_or_credit for the overpayment both parties believed erroneously as explained infra that petitioner’s claim for credit or refund was not timely furthermore both parties believed also erroneously as explained infra that an untimely claim for credit or refund might nevertheless be permissible depending on petitioner’s physical or mental condition as to his financial affairs at the time the return and possibly the return and the return was due as opposed to a later period ie between date and date following the date telephone conversation with petitioner the settlement officer in phoenix arizona wrote to respondent’s statute unit in ogden utah statute unit to inquire whether it possible to apply petitioner’s overpayment to his unpaid taxes for and on date the settlement officer was informed by an examiner for the statute unit that petitioner’s credit or refund claim had been disallowed and that petitioner had already been advised of this decision in a letter dated date in a letter dated date an account manager in respondent’s statute unit informed petitioner although we sympathize with your reasons for filing your return late the law does not allow reasonable_cause for filing your return more years sic late sec_6511 states you must file your return within years of when you were required to file in order to receive a refund or to have your overpayment applied to another year at the sec_6330 hearing in phoenix arizona on date the settlement officer described to petitioner the attempts she had made to accommodate his request concerning his credit or refund claim petitioner responded that he had been informed by a settlement officer in fresno california that under special circumstances refunds can be pulled out of excess collections the settlement officer explained that this avenue had already been explored and that petitioner’s claim had been rejected because he had not provided sufficient information at that point petitioner reiterated that he had been treated for mental illness and provided additional information and documentation in support of his claim in the light of this new information and documentation the settlement officer decided to recommend that the statute unit reconsider petitioner’s request concerning his credit or refund claim the settlement officer’s recommendation made on or about date immediately following the sec_6330 hearing cited a provision of the irm which allows a taxpayer to file a claim after the statute expiration date if the taxpayer was physically or mentally disabled in financial matters the settlement officer attached to her recommendation two supporting documents that petitioner had provided the settlement officer’s letter closed with the following paragraph please review this information and advise me if you can reconsider this taxpayer’s claim for a refund offset if additional information is required please call the taxpayer and request the necessary documentation he is cooperative one of the two supporting documents described the services provided to petitioner by saint vincent hospital primary care network on four separate occasions between april and date these services consisted of an initial visit with a therapist followed by a psychiatric interview on date one session of psychotherapy on date and one session of individual therapy on date the other supporting document was a copy of a lab work order form reflecting petitioner’s office visit to dr rupa kneip on date and noting petitioner’s symptoms of anxiety and depression before the statute unit responded to the settlement officer’s request for reconsideration the field director of 9the cited irm provision pt date contains a detailed description of the substantiation requirements in support of a claim of financial disability respondent’s accounts management office in holtsville new york holtsville office responded to petitioner’s claim for credit or refund in a letter dated date that letter informed petitioner that his claim was not allowed because to claim that overpayment as a credit or to obtain a refund you have to file your tax_return within years from its due_date the letter explained that if petitioner could show that he was financially disabled he might qualify for relief from the time limitations for filing a claim set by law petitioner was advised that he could appeal the holtsville office’s denial of his claim and that the holtsville office would consider petitioner’s explanation before forwarding petitioner’s request to respondent’s office of appeals which the letter noted is separate from the holtsville office on date the statute unit notified petitioner that it had forwarded the request for reconsideration to the ogden utah office of appeals but that the request had been returned to it because a specific request from petitioner rather than from the settlement officer was required the letter stated if you feel the financial disability criteria is applicable you will need to specifically request an appeal on that basis petitioner replied in writing please consider this letter a specific request from me to consider a reinstatement of refund for tax period date for a reasonable_cause for filing late exception - illness petitioner on date submitted all of the correspondence he had received from respondent’s various offices to the settlement officer in phoenix arizona the settlement officer’s notes indicate it appears both brookhaven and ogden are working the same issue and giving the taxpayer conflicting information in a conversation with a representative at the ogden utah office on the same day the settlement officer was told that the communication lines really broke down on this respondent’s phoenix office of appeals ultimately denied petitioner’s claim concerning his overpayment the appeals team manager’s letter of disallowance dated date states that petitioner’s claim was denied because you did not file your return within years of its due_date and you could not show that you were financially disabled on the due_date the case notes of the appeals officer assigned to evaluate petitioner’s claim for credit or refund reflect a conversation on date between petitioner and the appeals officer and contain the note i spoke w richard perkins he was 10it appears that petitioner also spoke to the same appeals officer when he first inquired in may of about the possibility of applying the overpayment to his and taxes see supra note treated for mental illness in he was not financially disabled on nor could he show why petitioner’s spouse couldn’t file the return timely on date respondent issued a notice_of_determination sustaining the proposed levy signed by the same appeals team manager who had sustained the denial of petitioner’s claim concerning his overpayment the notice_of_determination reiterates that the appeals officer who denied the claim concerning the overpayment decided that the taxpayer was not treated for mental illness until and he could not show why his spouse couldn’t have filed the return timely no other basis for the denial of petitioner’s claim concerning the overpayment is articulated in the appeals officer’s notes or in the notice_of_determination petitioner timely petitioned this court for review of respondent’s determination in his petition petitioner requests abatement of penalties and interest for and refund of the overpayment for the petition reiterates that petitioner moved six times between and that petitioner asked respondent to apply his overpayment to his and taxes and that petitioner had been diagnosed and treated for depression anxiety and other mental illness during through at trial petitioner introduced additional evidence pertaining to his claim of mental_disability consisting of notes compiled by a therapist and a psychiatrist at saint vincent behavioral health clinic the notes contain detailed descriptions of petitioner’s mental health difficulties and reflect a diagnosis of bipolar disorder and depression the notes describe the medication that was prescribed to treat these conditions and petitioner’s progress and setbacks as he used the medication petitioner had not submitted these medical records to respondent before trial because he was embarrassed by their contents and believed that the documents he had already submitted were sufficient substantiation of his claim that he had been financially disabled petitioner testified that he had also been treated by another psychiatrist from whom he had never requested substantiating documentation discussion sec_6331 authorizes the secretary to levy upon property and property rights of a taxpayer liable for taxes who fails to pay those taxes within days after notice_and_demand for payment sec_6331 provides that the levy authorized in sec_6331 may be made with respect to any unpaid tax only after the secretary has notified the person in writing of his intention to make the levy at least days before any levy action is begun sec_6330 elaborates on sec_6331 and provides that upon a timely request a taxpayer is entitled to a collection hearing before the irs office of appeals sec_6330 b a request for a collection hearing must be made within the 30-day period commencing on the day after the date of the sec_6330 notice sec_6330 sec_301_6330-1 proced admin regs if a sec_6330 hearing is requested the hearing is to be conducted by the office of appeals and at the hearing the appeals officer conducting it must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 c the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy sec_6330 at the conclusion of the hearing the appeals officer must determine whether and how to proceed with collection and take into account i the relevant issues raised by the taxpayer ii challenges to the underlying tax_liability by the taxpayer where permitted and iii whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary sec_6330 within days after the office of appeals issues a notice_of_determination the taxpayer may appeal the determination to the tax_court if we have jurisdiction over the underlying tax_liability sec_6330 as we do in the instant casedollar_figure our 11we note that the pension_protection_act of publaw_109_280 and b 120_stat_1019 amended sec_6330 to provide that for determinations made after oct continued review will be de novo where the underlying tax_liability is at issue 114_tc_604 for purposes of these provisions underlying tax_liability includes additions to tax 115_tc_329 where the underlying tax_liability is not at issue we review the commissioner’s determination for abuse_of_discretion 114_tc_176 an abuse_of_discretion is defined as any_action that is unreasonable arbitrary or capricious clearly unlawful or lacking sound basis in law taking into account all the facts and circumstances see eg 439_us_522 if infected by an error of law the determination of the appeals officer may be set_aside irrespective of the standard of review 121_tc_111 as discussed infra the outcome in this case is not affected by the standard of review or by whether we consider the evidence petitioner submitted at trial consisting of notes compiled by a therapist and a psychiatrist pertaining to petitioner’s mental health or petitioner’s testimony that he was also treated by another psychiatrist from whom he had not requested substantiating documentation continued the tax_court has jurisdiction to review the commissioner’s collection activity regardless of the type of underlying tax involved in this proceeding petitioner seeks abatement of the sec_6651 addition_to_tax for late filing the sec_6651 addition_to_tax for failure to pay the tax when due and the addition_to_tax for failure to pay estimated_taxes all pertaining to tax_year we construe petitioner’s position in this regard to be that he should not be held liable for the additions to tax for dollar_figure sec_301_6330-1 a-f5 proced admin regs provides that in seeking tax_court review of a notice_of_determination the taxpayer can ask the court to consider only an issue that was raised in the taxpayer’s sec_6330 hearing see 129_tc_107 118_tc_488 petitioner did not dispute his liability for the underlying tax for either or indeed he conceded his liability for the underlying tax in his correspondence of may of with respect to and again in his date request for a sec_6330 hearing with respect to both and therefore we cannot consider petitioner’s liability for the underlying tax for either or even though raised in the petition 12we recognize that we do not have jurisdiction in this collection review proceeding to order a refund_or_credit of taxes paid 126_tc_1 but we are not foreclosed from considering whether petitioner has paid more than was owed in determining whether the proposed levy collection action may proceed id pincite n in evaluating respondent’s determination we have jurisdiction to consider the taxpayer’s tax_liabilities for years that were not the subject of the notice_of_determination insofar as they are relevant to computing the taxpayer’s tax_liability for years that are the subject of the notice_of_determination 125_tc_14 indeed in this case respondent in sustaining the proposed levy to collect taxes for tax years and and throughout the development of petitioner’s case considered petitioner’s claim that he was financially disabled in so that his overpayment otherwise barred by the period of limitations was available to pay the and liabilities and it is respondent’s determination that we reviewdollar_figure see sec_6330 sec_6511 provides sec_6511 limitations on credit or refund a period of limitation on filing claim --claim for credit or refund of an overpayment of any_tax imposed by this title in respect of which tax the taxpayer is required to file a return shall be filed by the taxpayer within years from the time the return was filed or years from the time the tax was paid whichever of such period expires the later 13in addition petitioner’s claim that his overpayment was available to extinguish his and liabilities may be fairly construed as proposing a collection alternative an issue that is expressly contemplated by sec_6330 as appropriate in a sec_6330 hearing respondent does not dispute that petitioner overpaid his tax petitioner’s return filed date constituted his claim for credit or refund thus the 3-year period of sec_6511 was met although as discussed infra the 2-year period of sec_6511 was not see 516_us_235 dollar_figure sec_6511 provides sec_6511 limitations on credit or refund b limitation on allowance of credits and refunds -- limit on amount of credit or refund -- a limit where claim filed within 3-year period --if the claim was filed by the taxpayer during the 3-year period prescribed in subsection a the amount of the credit or refund shall not exceed the portion of the tax paid within the period immediately preceding the filing of the claim equal to years plus the period of any extension of time for filing the return therefore the amount of tax overpayment petitioner can obtain as a credit or refund cannot exceed the portion of the tax which he paid for tax_year within the years preceding 14part of the reason that respondent’s agents consistently reached the conclusion that petitioner’s claim for credit or refund was not timely is the language of the then-current irm pt and which as described supra stated that claims for credit or refund of prepaid credits are required to be filed within years from the return_due_date the same irm part was revised as of date to state consistently with sec_6511 that claims for credit or refund are required to be filed within years from the time the return was filed or two years from the time the tax was paid whichever is later date the date his claim for credit or refund was filed ie tax_payments made after date and before date all of petitioner’s tax was paid through wage withholdings which under sec_6513 are deemed to have been paid on the 15th day of the fourth month following the close of his taxable_year with respect to which such tax is allowable as a credit under sec_31 ie on date therefore unless an exception applies none of petitioner’s tax overpayment is subject_to credit or refund because the tax was deemed paid more than years before the claim for credit or refund was filed petitioner fails to satisfy the provisions of sec_6511 by approximately months and days sec_6511 provides that the running of the period specified in sec_6511 shall be suspended during any period of an individual’s life in which the individual is financially disabled see 120_tc_5 sec_6511 provides sec_6511 limitations on credit or refund h running of periods of limitation suspended while taxpayer is unable to manage financial affairs due to disability -- financially disabled -- a in general -- a n individual is financially disabled if such individual is unable to manage his financial affairs by reason of a medically determinable physical or mental impairment of the individual which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not less than months an individual shall not be considered to have such an impairment unless proof of the existence thereof is furnished in such form and manner as the secretary may require b exception where individual has guardian etc --an individual shall not be treated as financially disabled during any period that such individual’s spouse or any other person is authorized to act on behalf of such individual in financial matters as directed by sec_6511 the commissioner has prescribed guidelines that are to be used in deciding whether a taxpayer is financially disabled according to revproc_99_21 sec_4 1999_1_cb_960 the taxpayer must provide a physician’s written_statement that includes the name and description of the taxpayer’s physical or mental impairment the physician’s medical opinion that the impairment prevented the taxpayer from managing his financial affairs the physician’s medical opinion that the impairment was or can be expected to result in death or lasted or can be expected to last for months or more and the specific time period during which the taxpayer was prevented by such physical or mental impairment from managing the taxpayer’s financial affairsdollar_figure the physician’ sec_15additionally the taxpayer must certify that no person including the taxpayer’s spouse was authorized to act on behalf of the taxpayer in financial matters during the relevant period statements must be submitted with the credit or refund claim id respondent’s denial of petitioner’s claim for relief from the period of limitations of sec_6511 was based on the supposition that petitioner was not treated for mental illness and did not suffer from mental illness until rather than at the time the return was due not only was this supposition incorrect because petitioner was in fact treated for mental illness beginning in april of and had submitted substantiation of this fact but it is an insufficient basis as a matter of law upon which to deny petitioner relief from the period of limitations of sec_6511 sec_6511 suspends the period of limitations set forth in sec_6511 during any period of an individual’s life in which he is financially disabled whether petitioner filed his return within years of the date the return was due whether petitioner was financially disabled on the date the return was due and whether petitioner’s spouse could have filed a timely return might all be relevant to an inquiry as to whether petitioner is liable for additions to tax for failure to timely file a return and or to pay the tax when due see sec_6651 but none of these considerations sufficiently addresses the relevant issues encompassed by sec_6511dollar_figure respondent’s 16respondent has not attempted to demonstrate nor is there continued appeals officer should have ascertained whether and for how long petitioner was financially disabled at any time between date and date and whether petitioner’s financial disability if any suspended the period of limitations under sec_6511 for a sufficient amount of time to enable petitioner to obtain a credit or refund for taxes paid on april dollar_figure at trial respondent contended that petitioner did not present satisfactory evidence of his treatment for mental illness as prescribed by the secretary in revproc_99_21 1999_1_cb_960 however this lack of substantiation did not appear to play any role in respondent’s appeals officer’s decision to deny petitioner’s claim concerning his overpayment there is no evidence that respondent’s appeals officer in denying continued evidence that petitioner if financially disabled was not entitled to the suspension of the period of limitations due to operation of the exception found in sec_6511 17even if as respondent supposed petitioner’s claim for credit or refund had not fallen within the 3-year period of sec_6511 proper application of sec_6511 might have provided relief from that period of limitations as well see sec_6511 18we note that irm pt date provides that an individual with a mental impairment who consults with a psychiatrist automatically has proof that the impairment continued for the entire period of consultation the documentation petitioner submitted to the settlement officer established that he had consulted a psychiatrist as early as date and was still seeking professional help for anxiety and depression as late as date petitioner’s claim that his overpayment should be applied to and ever inquired as to whether the requirements of revproc_99_21 supra had been met or advised petitioner of the existence of revproc_99_21 supra in order to permit petitioner to comply with its provisions it is possible that petitioner would have been able to produce the physician’s attestation and otherwise comply with the provisions of revproc_99_21 supra to show that he was financially disabled respondent’s appeals officer apparently did not consider this possibility because he misapprehended the applicable law ie the appeals officer believed that petitioner’s financial disability would have to have existed on date when the return was due and that petitioner in order to obtain a credit or refund for was required to file the return within years of the date the return was due or show reasonable_cause why the return was not timely filed the appeals officer’s verification that the requirements of applicable law had been met was incorrect accordingly respondent’s proposed enforcement action to collect by levy the and assessments may not proceed we shall remand the determination for and to respondent’s office of appeals for reconsideration of petitioner’s claim that he was financially disabled within the meaning of sec_6511 so that his overpayment_of_tax for should have been applied to offset his and tax liabilitiesdollar_figure we express no opinion as to whether petitioner was financially disabled within the meaning of sec_6511 and if so the effect on petitioner’s entitlement to an offset of his overpayment against his and tax_liabilities to reflect the foregoing an appropriate order will be issued 19in the course of his reconsideration respondent might wish to consider whether petitioner had reasonable_cause for his failure_to_file timely returns for and and whether the assessment of an addition_to_tax under sec_6654 for was appropriate
